Citation Nr: 0922254	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-06 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder for 
the purposes of VA dental treatment.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1969 and from March 1970 to April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran served on active duty from August 1964 to August 
1969 and from March 1970 until his retirement in April 1986.  
He originally submitted a claim service connection for a 
dental disorder for purposes of dental treatment in April 
1986.  However, it appears his original claims folder was 
lost and a rebuilt folder was created in October 1986.  

The Veteran's available service treatment records (STRs) do 
not contain any dental treatment records.  The STRs provided 
by the Veteran included a copy of his retirement physical 
examination from January 1986.  There were no dental records.  
The dental portion of the examination sheet is blank.  The 
word "acceptable" was entered in the block for designation 
for remarks and additional dental defects and diseases.  The 
Veteran did report a problem with gum disease on his Report 
of Medical History.  The military examiner reported that the 
Veteran had periodontal disease that was treated by the 
dental service.

The Veteran was afforded a VA dental examination that was 
annotated "for rating purposes only" in January 1987.  His 
STRs were not available for review.  The dentist noted a 
history of dental treatment in service that included 
prophylaxis and periodontal surgery.  There was no indication 
of trauma and none reported by the Veteran.  The Veteran was 
found to be missing six teeth and to have advanced carious 
lesions on two other teeth.  The dentist said the Veteran had 
generalized moderate to advanced periodontitis.  

Although the examination was approximately 8 months after the 
Veteran's retirement, through no fault of the Veteran given 
that his claims folder was lost, there was no mention that 
any of the missing teeth were the result of post-service 
treatment.  Thus, the Veteran clearly had evidence of missing 
teeth and restorable teeth at the time of his examination in 
January 1987.

The record does not include evidence of an adjudication of 
the Veteran's claim for dental treatment prior to the current 
claim.  The RO issued a rating decision that denied service 
connection for three issues for disability compensation 
purposes in April 1987.  The issue of periodontitis was 
listed on the rating decision under the category of not 
service connected but the entry was lined out with a notation 
for the rating decision to be sent to "dental."  The Board 
assumes this means the rating decision was referred to a VA 
medical center (VAMC) for them to notify the Veteran 
regarding his eligibility for dental treatment.

The Veteran submitted two additional statements regarding his 
periodontal disease in 1987.  One was to his congressional 
representative in June 1987.  The second was to the RO in 
August 1987.  The latter statement was annotated by someone 
at the RO as having a copy sent to the VAMC at Bay Pines, 
Florida.  

The RO responded to a congressional inquiry in July 1987.  It 
was noted that the portion of the representative's inquiry 
regarding treatment for periodontitis was being referred to 
the VA hospital [medical center] in Tampa, Florida.

The Board notes that, as of August 1987, the records shows 
that a copy of the rating decision of April 1987, a copy of a 
congressional inquiry, and a copy of the Veteran's statement 
of August 1987 were forwarded to a VAMC for adjudication of a 
claim for dental treatment.  There is no indication in the 
claims folder of an adjudication of a dental treatment claim 
and notice to the Veteran of the outcome of that 
adjudication.  See generally 38 U.S.C. § 612 (1982, Supp. 
1987), 38 C.F.R. §§ 3.381, 3.382, 17.120, 17.123, 17.123a 
(1986).

The Board notes that additional issues were decided by the RO 
in September 1987.  However, the rating decision noted that 
the Veteran's STRs were still not of record.

The RO received a VA Form 10-7131, Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action, from the VAMC in Tampa, Florida, in February 2003.  
See M21-1R, Part III, Subpart v., 7.C.17, pertaining to the 
processing of dental claims.  The form reported that the 
Veteran alleged dental trauma in service.  

The RO issued the rating decision on appeal, finding that 
there was no evidence of dental trauma in service, in June 
2003.  The rating decision limited its adjudication as to 
whether there was evidence of dental trauma in service.  

The Board notes that is not the only basis for possibly 
establishing entitlement to service connection of a dental 
disorder for treatment purposes.  See 38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.160-17.162 (2008); see 
also M21-1R, Part IX, Subpart ii, 2.2 and Part IX, Subpart 
ii, 2.3 pertaining to rating for dental treatment and rating 
principles for dental conditions.  The Veteran, in this case, 
may be eligible, for instance, for one-time treatment as a 
Class II veteran; however, the issue has never been 
adjudicated as required.  There has been no determination 
whether any of his teeth, or his chronic periodontal disease 
could be considered for service connection for treatment 
purposes as required by the cited statutory, regulatory and 
M21-1R provisions.

The Board originally remanded this case to afford the Veteran 
a Travel Board hearing in November 2007.  It was noted at 
that time that the issue of entitlement to dental treatment 
had twice been referred to a VAMC in 1987 with no evidence of 
any adjudication.  The Board again directed that the issue of 
entitlement to outpatient dental treatment be referred to the 
appropriate VAMC in order to adjudicate this issue.

The Board notes that the RO wrote to the Veteran in December 
2007.  He was informed that his claim from October 1986 [sic] 
was referred to the VA medical facility nearest his home.  No 
facility was named but the Veteran does reside in the Tampa, 
Florida, area.  The letter further directed that any 
inquiries concerning the dental claim should be addressed to 
that facility.

The Veteran failed to report for his scheduled hearing and 
his case was returned to the Board.  The Board remanded the 
case for additional development in April 2008.  The 
development included having the VAMCs in Tampa and Bay Pines 
search for any evidence of a prior adjudication of the 
Veteran's claim for outpatient dental treatment.  

The RO contacted both facilities.  The Bay Pines VAMC 
reported that there were no records for the Veteran in 
September 2008.  The Tampa VAMC provided copies of treatment 
records dated in December 1986 and from January 2003 to May 
2003.  However, there were no dental records included and no 
evidence of adjudication of a prior claim for dental 
treatment.

The RO also wrote to the Veteran in June 2008 to inform him 
that claims concerning dental treatment were under the 
jurisdiction of the VA medical facility nearest his home.  
The Veteran was again informed that his "claim" for dental 
treatment had been referred to that facility.  There is no 
indication in the claims folder that any claim for dental 
treatment had been adjudicated by the VAMC.

In light of the above, the Board finds that the Veteran's 
claim for outpatient dental treatment remains open from his 
original claim in 1986.  A formal adjudication of the 
Veteran's claim for entitlement to outpatient dental 
treatment must be done.  Further, the law and regulations 
used to evaluate eligibility for dental treatment have been 
amended several times since 1986.  In that regard, any 
adjudication of eligibility must be done with consideration 
of the law/regulation most favorable to the Veteran.  Also, 
the provisions of M21-1R should be followed in consideration 
of service connection for any dental disorder, or individual 
teeth, that may be eligible for outpatient dental treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The claim of entitlement to service 
connection for a dental condition for 
treatment purposes, other than by reasons 
of trauma, must be adjudicated in the 
first instance.  A formal determination 
of this issue must be made, noted for the 
record, and conveyed to the Veteran.  In 
this regard, consideration must be taken 
of all the applicable laws, regulations, 
and provisions of the M21-1R.  This would 
include, but is not limited to, 38 C.F.R. 
§§ 3.381, 3.382, 17.123 (1986) and 
38 C.F.R. §§ 3.381, 17.161, 17.162 
(2008).

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted, the Veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


